Case 1:20-cv-01387-AJT-JFA Document 97 Filed 03/19/21 Page 1 of 4 PageID# 3550




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

CENTER FOR WORKPLACE
COMPLIANCE (f/k/a EQUAL
EMPLOYMENT ADVISORY COUNCIL),

                   Plaintiff and Counterclaim
                   Defendant,
                                                     Civil Action No. 1:20-cv-1387 (AJT/JFA)
       v.

LITTLER MENDELSON, P.C., LANCE E.
GIBBONS, THERESA GOKTURK (a/k/a
CHRIS GOKTURK), and DOE
DEFENDANTS 1-10, INCLUSIVE,

                   Defendants and
                   Counterclaimants.


 DEFENDANT AND COUNTERCLAIMANT LITTLER MENDELSON’S MOTION TO
        COMPEL COMPLETE RESPONSES TO INTERROGATORIES


       Defendant and Counterclaimant Littler Mendelson P.C. (“Littler”), pursuant to Fed. R. Civ.

P. 37, moves to compel plaintiff and counterclaim defendant Center for Workplace Compliance

(“CWC”) to serve complete responses to Interrogatories regarding authorship of the copyright

works in suit and to serve final responses to Interrogatories where CWC has promised to identify

and produce business records under Federal Rule of Civil Procedure 33(d) but has failed to do so

now almost one month after serving its initial responses. Specifically, Littler seeks an order:

       1.      Ordering CWC to provide complete answers to Interrogatories Nos. 1, 2 and 3. To

the extent CWC does not know the complete answer to an Interrogatory, it must describe the steps

it took to obtain information sufficient to answer the Interrogatory including, but not limited to,

obtaining such information from its law firm NT Lakis, LLP;
Case 1:20-cv-01387-AJT-JFA Document 97 Filed 03/19/21 Page 2 of 4 PageID# 3551




       2.      Holding that CWC’s reliance on Federal Rule of Civil Procedure 33(d) to answer

Interrogatories Nos. 1, 2 and 3 to be improper and striking those portions of its Responses;

       3       Ordering CWC to provide complete Responses to Interrogatories Nos. 6-7, 10-11,

22-24, 26 and 27 on the ground that CWC’s February 22, 2021 Responses to these Interrogatories

indicated that CWC would answer pursuant to Rule 33(d), but, to date, CWC has failed to do so.

       4.      Ordering CWC to provide complete and final responses to all Interrogatories that

are the subject of this motion within 11 days of entry of the Court’s order on this motion.

       The factual background and legal bases for entering the above orders are further set forth

in the accompanying Memorandum of Points and Authorities in support of this motion.

       STATEMENT OF COUNSEL PURSUANT TO LOCAL RULE 37(e)

       Counsel for Littler engaged in several hours of telephonic discovery conferences and

exchanged no fewer than six letters and several emails regarding these issues. Littler made a good

faith effort to resolve these disputes but were unable to reach agreement.

Dated: March 19, 2021                              Respectfully submitted,

                                                   SQUIRE PATTON BOGGS (US) LLP

                                                   /s/ John A. Burlingame
                                                   John A. Burlingame (VSB No. 32694)
                                                   2550 M Street NW
                                                   Washington DC 20037
                                                   (202) 626 6871
                                                   john.burlingame@squirepb.com

                                                   David S. Elkins (admitted pro hac vice)
                                                   1801 Page Mill Road, Suite 110
                                                   Palo Alto, California 94304
                                                   (650) 843-3378
                                                   david.elkins@squirepb.com




                                                 -2-
Case 1:20-cv-01387-AJT-JFA Document 97 Filed 03/19/21 Page 3 of 4 PageID# 3552




                                        Joseph A. Meckes (admitted pro hac vice)
                                        Joseph P. Grasser (admitted pro hac vice)
                                        275 Battery Street, 26th floor
                                        San Francisco, California 94111
                                        (415) 954-0201
                                        joseph.meckes@squirepb.com
                                        joseph.grasser@squirepb.com

                                        Eleanor M. Hagan (admitted pro hac vice)
                                        4900 Key Tower 127 Public Square
                                        Cleveland, Ohio 44114
                                        (216) 479 8500
                                        eleanor.hagan@squirepb.com

                                        Attorneys for Defendants and
                                        Counterclaimants
                                        Littler Mendelson, P.C. and Theresa Gokturk




                                      -3-
Case 1:20-cv-01387-AJT-JFA Document 97 Filed 03/19/21 Page 4 of 4 PageID# 3553



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of March 2021, the foregoing was served, via

CM/ECF, upon all counsel of record.



                                               /s/ John A. Burlingame
                                               Attorney for Defendants and Counterclaimants
                                               Littler Mendelson, P.C. and Theresa Gokturk




                                            -4-
